Citation Nr: 0735034	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Feasibility of additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. Davis


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 30, 2003 memorandum 
determination by the vocational rehabilitation counseling 
division of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that found that additional 
vocational rehabilitation training for either employment by 
others or self employment was not feasible.  

The veteran appeared and testified at a personal hearing at 
the RO in February 2005 conducted by a counseling 
psychologist with the Vocational Rehabilitation Employment 
Division.  The veteran and Robert Davis, Ph.D., appeared and 
testified at a personal hearing in January 2007 before the 
undersigned Veterans Law Judge sitting at Portland, Oregon.  
Transcripts of the hearings have been added to the record. 


FINDING OF FACT

The effects of the veteran's multiple service-connected and 
non-service-connected disabilities, when considered in 
relation to his circumstances, prevent him from successfully 
achieving a vocational goal.


CONCLUSION OF LAW

Vocational Rehabilitation training under Chapter 31, Title 
38, United States Code, is not reasonably feasible.  38 
U.S.C.A. §§ 3100, 3101, 3102 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The United States Court of Appeals for Veterans Claims 
(Court) held that VA's duties to notify and assist at 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2006), with 
implementing regulation at 38 C.F.R. § 3.159 (2007), are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  As Chapter 31 
contains its own notice provisions, it follows that because 
the statute at issue in this matter is found in Chapter 31 
rather than in Chapter 51, VA's duties to notify and assist 
at 38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159 are 
not applicable to this claim.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002); see also Lueras v. Principi, 
18 Vet. App. 435 (2004); Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).

Feasibility of Vocational Rehabilitation

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to achieve maximum independence in 
daily living and, to the extent feasible, to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who has a service-connected 
disability rated at 20 percent or more that was incurred or 
aggravated in service on or after September 16, 1940, and is 
determined by VA to be in need of rehabilitation because of 
an employment handicap.  38 U.S.C.A. 
§ 3102(1)(A), (B); 38 C.F.R. § 21.40(b).

Alternatively, a person is entitled to a rehabilitation 
program under Chapter 31 if such a person is a veteran who 
has a service-connected disability rated at 10 percent or 
more that was incurred or aggravated in service on or after 
September 16, 1940, and is determined by the Secretary to be 
in need of rehabilitation because of a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B); 38 C.F.R. § 21.52.

In this case, the veteran has multiple service-connected 
disabilities that combine to a rating of 80 percent (from 
April 2001), has been in receipt of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU; effective from November 6, 1998), and the 
veteran has been determined by the Vocational Rehabilitation 
Employment Division of the RO on various determinations to 
have a serious employment handicap.  In each case in which a 
veteran has either an employment handicap or serious 
employment handicap, VA must determine the reasonable 
feasibility of achieving a vocational goal.  38 C.F.R. § 
21.53(a).  The matter that is in dispute is whether it is 
reasonably feasibly for the veteran to obtain a vocational 
goal.  The term "vocational goal" is defined by statute as 
gainful employment consistent with a veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and non-
service-connected disabilities, when considered in relation 
to his circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational 
goal is not currently reasonably feasible if the effects of 
the veteran's disability (service and non-service-connected), 
when considered in relation to his circumstances, prevent him 
from successfully achieving a vocational goal, or are 
expected to worsen within the time period needed to achieve 
the goal, thereby making achievement not reasonably feasible.  
38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50.  Where 
such determination cannot be made on the basis of information 
developed during the initial evaluation, an extended 
evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1).

As indicated, the veteran has multiple service-connected 
disabilities that combine to a rating of 70 percent (from 
April 1996) and 80 percent (from April 2001), and has been in 
receipt of a TDIU (effective from November 6, 1998).  The 
service-connected disabilities consist of post-traumatic 
stress disorder (PTSD) with depression, rated as 70 percent 
disabling; low back disability (lumbosacral strain with 
sensory radiculopathy), rated as 40 percent disabling; right 
hand disability (residual of fractures of the metacarpals of 
the right hand status post osteotomies with flexion 
deformity, contracture, and weakened grip strength), rated as 
10 percent disabling; diminished auditory acuity of the left 
ear, rated as 0 percent disabling; scars of the left forearm 
residual to fragment wound, rated as 0 percent disabling; and 
scars of the right leg residual to fragment wound, rated as 0 
percent disabling.  He also has several non-service-connected 
disabilities, including spondylolisthesis of L-5; refractive 
error of the right eye; and residuals of cerebral concussion 
and transient mild shock.   

In an August 2001 rating decision, the veteran's disability 
rating for his PTSD was increased to 70 percent.  In 
addition, it was determined that his total disability rating 
was permanent and basic eligibility for Chapter 35 
educational assistance benefits was established.  In October 
2001, a vocational and rehabilitation officer concurred with 
the determination that the veteran's combined 80 percent 
disability rating was permanent and total.

As a result of the veteran's various medical difficulties, a 
counseling psychologist with the Vocational Rehabilitation 
Employment Division determined in October 2003 that it was 
infeasible for the veteran to pursue a program of Vocational 
Rehabilitation.  The veteran disagreed with this 
determination, contending that it was feasible for him to 
pursue a program of Vocational Rehabilitation for self-
employment in a photography/audio-visual business.  

In testimony at the RO in February 2005, the veteran disputed 
the determination that it was infeasible for the veteran to 
pursue a program of Vocational Rehabilitation.  He testified 
regarding the long history of previous attempts at employment 
and VA Vocational Rehabilitation programs; that he had 
requested an increased rating for his service-connected PTSD; 
he had to borrow money to supplement his income; he felt his 
psychiatric symptoms were due to his PTSD rather than a 
personality disorder; and he felt he was capable of self-
employment.  

In testimony before the undersigned Veterans Law Judge in 
January 2007, the veteran contended that he was healthy, 
capable, and not too sick to work.  He testified regarding 
the history of employment and VA Vocational Rehabilitation 
programs; that he is a photographer and does panoramic 
photography; and that his business had failed.  

In testimony before the undersigned Veterans Law Judge in 
January 2007, Robert Davis, Ph.D., also testified that he 
thought the veteran was quite employable; there is nothing in 
the testing he performed to disqualify the veteran from 
employment; he found it difficult to locate psychological 
evidence of a severe or disqualifying personality disorder, 
but instead relate the veteran's symptoms that include high 
anxiety to the service-connected PTSD, which does produce an 
"up kick" in personality disorder; the veteran is avoidant 
and compulsive; the veteran manifested behavior 
characteristic of people who are trying to get into a 
program, namely, high life scale reporting; and it was his 
opinion that the veteran would be a good candidate for 
whatever program he wanted to pursue.  

The evidence weighing in favor of the veteran's claim 
includes an April 2001 VA spine examination report, to the 
extent it included the veteran's statement that he tended to 
work through his back pain and continue his job as a 
photographer in order not to let his clients down.

The evidence weighing in favor of the veteran's claim 
includes Dr. Davis' January 2007 personal hearing testimony 
to the extent that it offered the opinion that the veteran 
was quite employable; there is nothing in the testing he 
performed to disqualify the veteran from employment; and the 
veteran would be a good candidate for whatever program he 
wanted to pursue.  

The evidence weighing against the veteran's claim includes 
the fact that, in March 1999, the veteran filed a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  Effective from 
November 1998, the veteran has received TDIU compensation.  
Somewhat inconsistently with his contention that he his not 
unemployable, so that a program of Vocational Rehabilitation 
is feasible, the veteran has claimed and received TDIU, which 
is only granted if there is a determination by VA that the 
veteran is unemployable, that is, a determination that he is 
unable to obtain or maintain substantially gainful 
employment.  The veteran has accepted these benefits, while 
simultaneously stating that he was not unemployable.  In 
order to not lose the TDIU benefits, while seeking a finding 
regarding feasibility for Vocational Rehabilitation training 
program, the veteran contends that he should continue to 
receive TDIU while he undergoes a vocational rehabilitation 
training program.  In this case, the actions in receiving 
TDIU disability compensation for being unemployable due to 
service-connected disabilities speak louder than the 
veteran's words that he is employable.

The evidence weighing against the veteran's claim includes a 
September 1999 VA counselor's determination that the veteran 
had an impairment of employability, the impairment interfered 
with the ability to work, rehabilitation was infeasible, and 
the veteran continued to be unemployable.  

The evidence weighing against the veteran's claim includes an 
April 2001 VA examination report to the extent it diagnosed 
chronic lumbosacral strain with loss of range of motion and 
muscle weakness and lower extremity radiculopathy 
superimposed on degenerative joint and disc disease, and 
interfered with employment.  

The evidence weighing against the veteran's claim includes an 
April 2001 VA psychiatric examination report.  At that time, 
it was noted that the veteran was unemployed, although he 
attempted to work as a self-employed photographer, but had 
not earned any money at this profession.  The veteran related 
that he was unable to make any money even though he was 
working full-time on his business.  He related that he was 
unable to market his business without VA's assistance.  The 
veteran stated that he was unable to fit into society because 
he was an ex-felon because on the last day of the war, he 
killed his ex-wife and served 5 and 1/2 years of a life 
sentence in prison.  The veteran reported that he was not in 
a relationship because he could not even take care of 
himself.  He also related that he worked almost exclusively 
on his photography and considered his photography to not only 
be a business, but also a hobby because he enjoyed it.  The 
examiner reviewed the medical information which showed the 
veteran to be unemployable as well as the vocational 
rehabilitation determinations of the same.  In addition, a 
mental status examination was performed.  The diagnosis was 
chronic and severe PTSD with secondary symptoms of 
depression.  His previous diagnosis of major depressive 
disorder appeared to be in remission.  The examiner indicated 
that the veteran had severe social, industrial, and emotional 
impairment as a result of his PTSD symptoms.  In addition, it 
was noted that he had been previously diagnosed as suffering 
from a personality disorder not otherwise specified with 
avoidant, paranoid, and narcissistic traits.  This examiner 
did not find evidence of the personality disorder, but 
conceded that it was a possibility.  The examiner also opined 
that the veteran appeared to be unemployable due to his PTSD 
and secondary symptoms of depression.  His Global Assessment 
of Functioning score was 50, indicative of serious 
impairment.

The evidence weighing against the veteran includes September 
2003 and October 23, 2003 statements from Brad Lorber, M.D., 
of Northwest Occupational Medical Center that includes the 
opinions that the veteran would be unable to be successful in 
a small business venture to the degree that he projects in 
terms of income over a five year period in large part due to 
his longstanding characterological traits, difficulties with 
interpersonal relationships and strategic planning for a 
viable business.  Dr. Lorber identified the veteran as having 
narcissistic, paranoid, and obsessive features to his 
personality disorder, and indicated that such long-standing 
characterological traits or personality disorders were 
pervasive and chronic in nature; were highly resistant to 
change; could have a substantially negative impact on one's 
work; during times of increased stress or external pressures 
associated with work the symptoms will usually interfere with 
work and usually begin to seriously interfere with emotional 
and psychological functioning; and cause conflicts with other 
people.  

The evidence weighing against the veteran's claim includes a 
November 2003 VA Mental Health Clinic referral that reflects 
that the veteran endorsed symptoms of personality disorder, 
including a pattern of unstable interpersonal relationships, 
impulsivity, spending, anger, stress-related paranoid 
thoughts, and PTSD symptoms of sleep disturbance and 
nightmares.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) scale score of 45.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF scale score is based on 
all of the veteran's psychiatric impairments.  A GAF Scale 
score of 45 (in the range from 41 to 50) indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The evidence weighing against the veteran include Dr. Davis' 
January 2004 letter that attributes the majority of the 
veteran's psychiatric symptomatology to PTSD rather than a 
personality disorder, and indicates that the veteran 
"decidedly suffers from" chronic and severe PTSD.  Dr. 
Davis' personal hearing testimony attempting to mitigate the 
severity of the veteran's psychiatric symptomatology is at 
odds with his own January 2004 characterization of 
psychiatric symptomatology as chronic and "severe."  The 
Board finds that Dr. Davis' January 2004 letter evidence, as 
well as the other psychiatric medical evidence of record, 
outweighs Dr. Davis' opinions regarding the degree of 
psychiatric symptomatology offered at the January 2007 
personal hearing because, even at the personal hearing, Dr. 
Davis indicated that the veteran has significantly impairing 
psychiatric symptoms of avoidance and compulsiveness, 
although he characterized some of these as PTSD symptoms 
rather than personality disorder; at the hearing Dr. Davis 
admitted that the veteran's service-connected PTSD 
exacerbates personality disorder symptoms; and he admitted 
that the veteran manifested behavior characteristic of people 
who are trying to get into a program.  The other competent 
medical evidence, including multiple VA psychiatric 
examination reports or treatment entries, and multiple VA 
vocational rehabilitation psychological opinions, reflects 
that the veteran's psychiatric symptomatology is severe, and 
precludes any form of substantially gainful employment. 

After reviewing the evidence and testimony summarized above, 
the Board finds that achievement of a vocational goal in this 
veteran's case is not reasonably feasible.   The veteran's 
service-connected and non-service-connected disabilities are 
significant, combine to a 80 percent disability rating, and 
the effects of these disabilities render the veteran unable 
to obtain or maintain substantially gainful employment.  The 
service-connected and non-service-connected disabilities, 
when considered in relation to the veteran's circumstances, 
prevent him from successfully achieving his vocational goal.  
For purposes of determining feasibility of VA Vocational 
Rehabilitation, the attribution of the veteran's impairing 
psychiatric symptoms to either service-connected PTSD or non-
service-connected personality disorder are not relevant, 
whereas the occupational impairment caused by all psychiatric 
symptomatology is relevant.  The veteran has in fact been 
unemployed in any substantially gainful employment since 
November 1998.  Given such circumstances, and his severe 
psychiatric and physical medical difficulties, the Board 
finds that additional vocational training is not warranted. 

For these reasons, the Board finds that the evidence shows 
that the effects of the veteran's service-connected and non-
service-connected disabilities, when considered in relation 
to his circumstances, renders achievement of a vocational 
goal not reasonably feasible under 38 C.F.R. §§ 21.35(h)(3), 
21.53(d).  In reaching 


this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for the Chapter 31 
benefits sought, the doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

The appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


